Citation Nr: 1451745	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left thigh disability.

2.  Entitlement to service connection for a left thigh disability. 

3.  Entitlement to service connection for a right thigh disability other than a scar.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1971.  His medals and citations include the Purple Heart. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see May 2012 and October 2012 Statements of the Case) have reviewed the VVA file, which includes VA treatment records dated from 2011 to 2012.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 1980 rating decision denied service connection for a left thigh disability based on a finding that no such disability was found on post-service examination. 

2.  Evidence received after the final February 1980 rating decision regarding the claim of service connection for a left thigh disability, was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  The most credible and competent evidence does not support the conclusion that a chronic left thigh disability had its onset in service, that sciatica of the left leg had its onset within one year of service discharge, or any current left thigh disability is otherwise etiologically related to service.

4.  The competent and credible evidence of record fails to establish the presence of a chronic right thigh disability at any point during the pendency of this appeal.

5.  A chronic low back disability was not shown during active duty service, arthritis of the low back was not shown during the first year after service, and no current low back disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 1980 rating decision that denied the claim of entitlement to service connection for a left thigh disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the February 1980 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a left thigh disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  A left thigh disability was not incurred in or aggravated by the Veteran's military service and sciatica may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

4.  A right thigh disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  A low back was not incurred or aggravated in service, and arthritis of the low back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the claim to reopen, the record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to reopening previously denied claim and the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006), Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159 regarding the claim to reopen.

Regarding the service connection claims, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2012 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claims.  The Veteran was provided complete notice prior to the initial adjudication of the claim.

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records (STRs) and identified, available post-service treatment records have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran has been afforded the appropriate VA examinations for his thigh and back claims.  The reports of these VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to evaluate his claimed disorders.  The Board concludes that these examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II. Claim to Reopen

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a February 1980 rating decision, the RO denied service connection for residuals of trauma to the left thigh, essentially based on a finding that no such disability was found on post-service examination.  The Veteran was notified of, but did not appeal, the February 1980 rating decision, and it became final. 

The evidence of record at the time of the February 1980 rating decision included STRs, a December 1979 VA examination report and the Veteran's lay statement.  In his January 1979 statement, the Veteran essentially contended that being crushed between two trucks, blown out of a truck by a rocket and being run over by a truck during service caused a left thigh disability.  STRs confirm surgical aftercare for a September 1967 crush injury to both thighs and pelvis with no artery or nerve involvement.  STRs also confirm that a 5 ton truck ran across both his legs and feet in October 1970; by November 1971 he had recovered from everything except residuals of a left foot fracture.  An April 1971 separation examination report notes that clinical evaluation of the lower extremities was normal, with the exception of residuals of a left foot fracture.  A December 1979 VA examination report notes the Veteran's complaints of left thigh pain.  Examination revealed findings of full range of motion, normal strength and normal reflexes; no left thigh disability was found.

Evidence received since the February 1980 rating decision includes a May 2012 VA examination report showing the Veteran's complaints of sciatica since an inservice injury to his left leg, findings of decreased sensation in the left leg and a diagnosis of sciatica.  Therefore, the evidence submitted since the final February 1980 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claim is reopened.  

The board notes that the RO reopened the Veteran's claim of entitlement to service connection for a left thigh disability and addressed it on the merits, providing the Veteran with notice and the opportunity to present evidence on the issue and request a hearing. Accordingly, there is no prejudice to the Veteran for the Board to address this issue on the merits without remanding it to the agency of original jurisdiction. Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").

III.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis and organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including evidence in VVA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. 

Left and Right Thigh Disabilities

The Veteran seeks service connection for left and right thigh disabilities.  He essentially contended that being crushed between two trucks, blown out of a truck by a rocket and being run over by a truck during service caused injuries to both thighs.  See January 1979 and December 2011 statements from the Veteran.

STRs confirm surgical aftercare for a 1967 crush injury to both thighs and pelvis with no artery or nerve involvement.  A small perforating wound was noted on the right thigh.  In February 1968 the Veteran was noted to have good recovery from the crush injury with good muscle power and range of motion.  Some femoral nerve damage to the right thigh remained and he was placed on permanent physical profile for nerve damage to the right thigh.  STRs also confirm that a 5 ton truck ran across both his legs and feet in October 1970; by November 1971 he had recovered from all injuries except for residuals of a left foot fracture.  An April 1971 separation examination report notes that clinical evaluation of the lower extremities and neurologic evaluation was normal with the exception of residuals of a left foot fracture.  

A December 1979 VA examination report notes the Veteran's complaints of intermittent bilateral thigh pain that was accentuated in cold weather.  He reported a history of inservice injuries to his legs.  Examination revealed findings of full range of motion, normal strength and normal reflexes in both legs.  The right leg was approximated to be 1/2 inch longer than the left leg.  A small shrapnel scar was noted on the right thigh.  No other right thigh disability or left thigh disability was found.

A February 1980 rating decision awarded service connection for right thigh scar.  This disability is not the subject of the current appeal.

A May 2012 VA Disability Benefits Questionnaire (DBQ) report notes the Veteran's history of a crush injury to his legs in service.  The Veteran complained of periodic sciatica of the left leg since service.  He denied any complaints related to the right thigh.  The Veteran reported that following service he worked as an electrician for 32 years until his retirement in 2011.  Examination revealed findings of decreased sensation in the left leg.  Otherwise neurological examination was normal.  Orthopedic examination of both legs was normal.  Diagnosis was left sciatica.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's claimed thigh disabilities were caused by injuries sustained in service.  In this regard, the examiner noted that although the STRs confirm that the Veteran was involved in accident during service, they do not show any nerve involvement.  Moreover, the separation examination report is silent for any thigh disabilities.  After discharge, the Veteran was able to successfully work as an electrician for over 30 years, except for one year (1984) when he sustained an accidental shooting injury to his right femur that required surgical repair.  The examiner concluded that the evidence does not support the Veteran's claim.

Post-service VA treatment records are negative for complaints or findings of any thigh disability.

Regarding the claimed left thigh disability, although injuries to the legs are noted, the service records do not document any subsequent diagnosis or disability related to the left thigh, and the treatment records indicate no artery or nerve involvement. Additionally, there is no competent evidence diagnosing sciatica within a year of service discharge.  The first medical evidence of record pertaining to a left thigh disability is dated in 2012, more than 41 years after service, when a VA examiner diagnosed sciatica.  The lack of evidence of a chronic left thigh disability in service or within a year of service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a) ) or a presumption of service connection (38 C.F.R. §§ 3.307, 3.309).  Further, as no physician has ever related the Veteran's complaints of injuries in service to his current complaints of sciatica, there is no basis to establish service connection based on continuity of symptomatology (38 C.F.R. § 3.303(b)).

The evidence of record does not include any medical opinion that the Veteran's left thigh disability is (or might be) related to his active service, to include injuries sustained therein.  To the contrary, the 2012 VA opinion is clearly against the Veteran's claim.  The Board finds this opinion to be persuasive because it is based on a review of the Veteran's pertinent history.  Notably, the VA physician specified reasons for his conclusions, as noted above.  No medical evidence to the contrary has been presented.

Regarding a right thigh disability, STRs note that the Veteran was involved in an accident and diagnosed with femoral neuropathy; however, a separation examination report is completely silent as to any complaints or findings related to a right thigh disability, to include any neurological disability.  More importantly, there is no post-service medical evidence of any right thigh disability. Neurological and orthopedic examinations were normal in 2012.  (While the presence of a right thigh scar has been noted on examination, the Board again points out that service connection has been awarded for right thigh scar and this disability is not subject to the current appeal)  The Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to a right thigh disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the claim must fail.  See Brammer, supra.

Consideration has been given to the Veteran's assertions, as noted above.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, thigh disabilities involving the neurological system, fall outside the realm of common knowledge of a lay person, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as pain and numbness, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to sciatica diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation of a neurological condition.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic or neurological disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, his lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.

Low Back Disability

The Veteran has reported on several occasions that he has experienced back pain since an in-service injury.  See December 2011 claim.

STRs confirm that the Veteran sustained a back injury in 1967.  In April 1967, slight tenderness was noted over the left paravertebral muscles and there was mild pain on movement.  The impression was low back strain; the Veteran was placed on light duty for two weeks.  In September 1970 he was seen with complaints of intermittent low back pain since his initial injury.  On separation examination in April 1971, clinical evaluation of the spine was normal.

In January 1979 the Veteran submitted a VA Compensation and Pension claim for benefits, but did not mention a low back disability at that time.  VA examination reports and treatment records dated from 1970 to 2011 note no findings related to a low back disability.

The Veteran submitted the instant claim of service connection in December 2011.

A May 2012 VA DBQ report notes the Veteran's history of in-service injury to his back and his complaints of low back pain since that time.  The Veteran also reported that he injured his back after service (in 1980) when pulling batteries from a locomotive.  At that time, he saw a chiropractor, but has had no other treatment for his back.  Following service, he worked as an electrician for 32 years until his retirement in 2011.  Examination revealed pain on lumbar palpation and decreased range of motion.  X-ray studies revealed moderate degenerative changes to the lumbar spine.  After reviewing the claims file, the VA examiner opined that the Veteran's claimed low back disability was less likely than not incurred in or caused by service, to include the injuries sustained therein.  In this regard, the examiner essentially noted that while the Veteran was injured and treated in service, to include being placed on light duty status, no subsequent treatment was noted.  Specifically, his separation examination revealed no back disability.  After discharge, he was able to work as an electrician for over 30 years.  

The Board notes the Veteran's report of back pain since his service treatment, and his assertion that his current back disability is related to his active service; however, the Board finds that the VA examiner's opinion is more probative than the Veteran's lay assertions. The VA examiner's opinion is based on a review of the Veteran's pertinent history.  Notably, the VA physician specified reasons for his conclusions, as noted above.  Additionally, the VA examiner has medical training and expertise in evaluating medical conditions such as back disabilities, which factor into the probative value of his opinion. Additionally, the Board notes that the Veteran's assertion of back problems since service are undercut somewhat by his failure to indicate any back disability on his 1979 claim for benefits and his report of a back injury in 1980. Accordingly, based on the foregoing, the Board finds that the most probative evidence of record is against the Veteran's claim. 

In arriving at the decision to deny the service connection claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the claim is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left thigh disability has been received, and to this extent only the appeal is granted. 

Service connection for a left thigh disability is denied. 

Service connection for a right thigh disability (other than a scar) is denied.

Service connection for a low back disability is denied.



REMAND

The Veteran maintains that he is entitled to a rating in excess of 50 percent for his service-connected PTSD.

The most recent (and only) VA psychiatric examination was performed in November 2011, three years ago.  The examination report notes findings of a Global Assessment of Functioning (GAF) score of 53 and diagnosis of PTSD related to fear of hostile enemy and terrorist activity.  The Board notes, however, that the September 2005 VA examiner did not address many of the example symptoms provided by the rating criteria for determining a level of disability and which are usually addressed in a mental status evaluation (including speech, hygiene and suicidal ideation).  The Court has stated that an examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Also, because of the age of this examination, the Veteran should be scheduled for an examination to determine the current severity of his PTSD.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The examination should be scheduled after the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for PTSD since November 2011.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, afford the Veteran a psychiatric examination to determine the severity of his PTSD.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.  

The examiner should identify the nature, frequency and severity of all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, to include whether it renders the Veteran unemployable.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned. 

The rationale for each opinion expressed must also be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.
 
4.  Thereafter, readjudicate the remanded initial rating claim.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


